DETAILED ACTION
The Amendment filed on September 13th, 2021 has been entered and made of record.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. David K. Mattheis  on November 30th, 2021. During the telephone conference, Mr. Mattheis has agreed and authorized the Examiner to amend claims 1, 8 & 15 and to cancel claims 5, 12 & 19.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims
Replacing claims 1, 8 & 15 and canceling claims 5, 12 & 19 as following:
Claim 1: (Currently Amended) A computer implemented method for managing anonymous network connections, the method comprising:
providing, by one or more computer systems, anonymous authentication credentials to a plurality of devices in a hierarchical network;

determining, by the one or more computer systems, that the first set of devices registered with the first data aggregator numbers less than a first threshold value;
in response to the determining, registering, by the one or more computer systems, the first set of devices with a second data aggregator, wherein the second data aggregator is upstream from the first data aggregator in the hierarchical network; [[and]]
wherein registering the first set of devices with the second data aggregator causes data from the first set of devices to be received at the second data aggregator;
ceasing to send updated aggregation population data from the first data aggregator;
sending valid aggregation population data from a new data aggregator; and
receiving data at the new data aggregator.

Claim 5: (Canceled)

Claim 8: (Currently Amended) A computer program product for managing anonymous network connections, the computer program product comprising one or more computer readable storage devices and stored program instructions on the one or more computer readable storage devices, the stored program instructions comprising:
program instructions for providing anonymous authentication credentials to a plurality of devices in a hierarchical network;
program instructions for registering devices at a first data aggregator;

program instructions for registering the first set of devices with a second data aggregator in response to the determining, wherein the second data aggregator is upstream from the first data aggregator in the hierarchical network; [[and]] 
wherein registering the first set of devices with the second data aggregator causes data from the first set of devices to be received at the second data aggregator;
program instructions for ceasing to send updated aggregation population data from the first data aggregator;
program instructions for sending valid aggregation population data from a new data aggregator; and
program instructions for receiving data at the new data aggregator.

Claim 12: (Canceled)

Claim 15: (Currently Amended) A computer system for managing anonymous network connections, the computer system comprising:
one or more computer systems;
one or more computer readable storage devices; and
stored program instructions on the one or more computer readable storage devices for execution by the one or more computer systems, the stored program instructions comprising:

program instructions for registering devices at a first data aggregator;
program instructions for determining that a first set of devices at the first data aggregator, numbers less than a first threshold value;
program instructions for registering the first set of devices with a second data aggregator in response to the determining, wherein the second data aggregator is upstream from the first data aggregator in the hierarchical network; [[and]]
wherein registering the first set of devices with the second data aggregator causes data from the first set of devices to be received at the second data aggregator;
program instructions for ceasing to send, by the one or more computer systems, updated aggregation population data from the first data aggregator;
program instructions for sending valid aggregation population data from a new data aggregator; and
program instructions for receiving data at the new data aggregator.

Claim 19: (Canceled)

Examiner’s Statement of reason for Allowance
Claims 5, 12 and 19 were canceled. Claims 1-4, 6-11, 13-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
“providing, by one or more computer systems, anonymous authentication credentials to a plurality of devices in a hierarchical network; registering, by the one or more computer systems, a first set of devices of the plurality of devices with a first data aggregator; determining, by the one or more computer systems, that the first set of devices registered with the first data aggregator numbers less than a first threshold value; in response to the determining, registering, by the one or more computer systems, the first set of devices with a second data aggregator, wherein the second data aggregator is upstream from the first data aggregator in the hierarchical network; wherein registering the first set of devices with the second data aggregator causes data from the first set of devices to be received at the second data aggregator; ceasing to send updated aggregation population data from the first data aggregator; sending valid aggregation population data from a new data aggregator; and receiving data at the new data aggregator.” Therefore, the claims are allowable over the cited prior arts.
Claims 2-4, 6-7, 9-11, 13-14, 16-18 & 20 are allowed because of their dependence from independent claims 1, 8 & 15.

           
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 






/KHOI V LE/
Primary Examiner, Art Unit 2436